MaRshall, J.
This action was instituted on the theory that plaintiff’s lease did not obligate it to pay any sum on account of taxes, except such as might be lawfully assessed on the leased premises, and that the property was not liable to taxation while occupied and used by plaintiff, because subd. 4, sec. 1038, Stats. 1898, exempts from taxation lands owned and used by any county agricultural society exclusively for fair grounds, and subd. 17 of the same seetion exempts from taxation land of such a corporation used exclusively for agricultural and industrial fairs and exhibitions, not exceeding eighty acres.
The question turns on the meaning of the word “ owner ” and the words “ property of ” used in the exemption statutes referred to. That is ruled by the recent decision of this court in Katzer v Milwaukee, ante, p. 16. The question there involved the meaning of the word “ owner ” in subd. 3 of the *431same section, exempting from taxation “ real property owned by any religions association, necessary for the location and convenience of the buildings of such association and embracing the same, used exclusively for the purposes of such association.” The words under consideration here were used in the same sense precisely as the similar expression in subd. 3. That is evident. The court held in the Katzer Case that the word “ owner ” must be deemed to have been used in its ordinary sense, calling for proprietorship of the title to the property, not a mere right or privilege to use it. True,, such word has often been construed so as to be satisfied by less than possession of the legal title. Such lesser significance is doubtless yrithin its reasonable meaning, and may be adopted in a proper case; but in a tax exemption statute words cannot be bent from their ordinary meaning to favor the exemption, in the absence of a legislative intent, clearly manifest, pointing that way. The universal rule is, as stated in the Katzer Gase, that a statute conferring special privileges in respect to taxation, which is open to construction, should be read most favorably against the privilege. The application of that rule to the complaint here leaves no room for doubt but that the statute relied on by appellant was not intended to exempt from taxation mere leased lands. That was the decision of the trial court. It must be affirmed.
By the Court.— So ordered.